91 S.W.3d 704 (2002)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael D. OWSLEY, Defendant/Appellant.
No. ED 80590.
Missouri Court of Appeals, Eastern District, Division One.
December 10, 2002.
Gwenda R. Robinson, District Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Dora A. Fichter, Assistant Attorney *705 General, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J. and MARY K. HOFF, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Michael D. Owsley (Defendant) appeals from the trial court's judgment and sentence imposed after a bench trial finding him guilty of stealing by deceit, in violation of Section 570.030 RSMo Cum.Supp.1997. The trial court sentenced Defendant to five years imprisonment, subject to the callback provisions of Section 559.115 RSMo 2000.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).